Case 14-32821-sgj11 Doc 1251 Filed 05/14/20                       Entered 05/14/20 14:23:21             Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                              §
    IN RE:                                                    §    CHAPTER 11
                                                              §
    SEARS METHODIST RETIREMENT                                §    CASE NO. 14-32821-11
    SYSTEM, INC., et al.,1                                    §
                                                              §    Jointly Administered
                       DEBTORS.                               §


                                           NOTICE OF HEARING


         PLEASE TAKE NOTICE that a hearing (the “Hearing”) has been scheduled for

Monday, May 18, 2020, at 1:30 p.m. before the Honorable Honorable Stacey G. C. Jernigan

1100 Commerce Street, 14th Floor, Courtroom No. 1, Dallas, Texas 75242 to consider the Joint

Motion by Liquidating Trustee and UMB Bank, N.A., as Bond Trustee, for Turnover and

Enforcement of Order Confirming Second Amended Joint Plan of Reorganization [Docket No.

1247].

         PLEASE TAKE FURTHER NOTICE that, pursuant to General Orders 2020-05 and

2020-08, parties are discouraged from attending the Hearing in person unless deemed necessary.

Parties may instead attend the Hearing by videoconference (or telephonically) in accordance with

the instructions provided herein.



1
 The debtors in these chapter 11 cases, along with the last four (4) digits of their taxpayer identification numbers,
are: Sears Methodist Retirement System, Inc. (6330), Canyons Senior Living, L.P. (8545), Odessa Methodist
Housing, Inc. (9569), Sears Brazos Retirement Corporation (8053), Sears Caprock Retirement Corporation (9581),
Sears Methodist Centers, Inc. (4917), Sears Methodist Foundation (2545), Sears Panhandle Retirement Corporation
(3233), Sears Permian Retirement Corporation (7608), Sears Plains Retirement Corporation (8233), Sears Tyler
Methodist Retirement Corporation (0571), and Senior Dimensions, Inc. (4016). The mailing address of each of the
debtors, solely for purposes of notices and communications, is 2100 Ross Avenue 21st Floor, c/o Paul Rundell,
Dallas, Texas 75201.


                                                          1
DM_US 168625541-1.083118.0016
Case 14-32821-sgj11 Doc 1251 Filed 05/14/20          Entered 05/14/20 14:23:21   Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that Parties who wish to participate in the

Hearing by videoconference may do so via WebEx as follows:

             Dial-in: 476885178@us-courts.webex.com

             Meeting No.: 476 885 178

             Meeting Password: bankruptcy


Dated: May 14, 2020
       Dallas, TX

                                             By: /s/ Nicole Figueroa

                                             Nicole Figueroa
                                             Texas Bar No. 24069716
                                             MCDERMOTT WILL & EMERY LLP2501 N.
                                             Harwood Street, Suite 1900
                                             Dallas, Texas 75201
                                             Telephone: (214) 295-8062
                                             Email: nfigueroa@mwe.com

                                             Nathan F. Coco
                                             State Bar No. 24091122
                                             MCDERMOTT WILL & EMERY LLP
                                             Two Allen Center
                                             1200 Smith Street, 16th Floor
                                             Houston, TX 77002
                                             Telephone: (713) 653-1775
                                             Email: ncoco@mwe.com

                                             Counsel for UMB Bank, N.A., as Bond Trustee




                                                2
DM_US 168625541-1.083118.0016
Case 14-32821-sgj11 Doc 1251 Filed 05/14/20          Entered 05/14/20 14:23:21        Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing notice was served upon on counsel of record via the
Court’s ECF Noticing System on this 14th day of May, 2020.

        /s/ Nicole Figueroa
        Nicole Figueroa




                                                3
DM_US 168625541-1.083118.0016
